Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-60426-CV-UNGARO


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.,

                         Plaintiffs,

          v.

   BUZZFEED, INC., and
   BEN SMITH,

                         Defendants.
                                                 /


         MOTION OF MIKHAIL FRIDMAN, PETR AVEN, AND GERMAN KHAN
        TO APPEAR AS AMICI CURIAE AND TO FILE AMICUS CURIAE BRIEFS

         On March 13, 2020, the Eleventh Circuit remanded this case for the Court to decide

  whether to “supplement the record with the Horowitz Report [i.e., the December 9, 2019 Report

  of the Office of the Inspector General].” Gubarev v. BuzzFeed, Inc., No. 18-15295-JJ, Order at

  *1 (11th Cir. Mar. 13, 2020) (the “Pending Appeal”). The Eleventh Circuit also directed that, if

  the Court decides to supplement the record, it should then assess whether “the Horowitz Report

  would alter the court’s previously issued summary judgment order.” Id. at *2. After Plaintiffs

  moved in this Court to supplement the record with the Horowitz Report, on March 31, 2020, the

  Eleventh Circuit stayed the Pending Appeal, pending this Court’s ruling on remand.

         Mikhail Fridman, Petr Aven, and German Khan (“Amici”) appeared as amici curiae in

  the Eleventh Circuit. Upon the Eleventh Circuit’s remand of the case to this Court, Amici

  respectfully move to appear as amici here. Specifically, Amici ask the Court to accept for filing
Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 2 of 7



  the two amicus briefs they filed in the Pending Appeal (collectively, the “Amicus Briefs)

  (attached as Exhibits A and B).

  I.     Background on Amici and the Pending Appeal

         Amici, like Plaintiffs, sued BuzzFeed for defamation after its January 10, 2017

  publication of seventeen reports that came to be known collectively as the Steele Dossier. The

  statements alleged by Plaintiffs to be defamatory are in Report 166, whereas the statements

  defamatory of Amici are in a different one of Christopher’s Steele’s memos—Report 112. See

  Fridman v. BuzzFeed, Inc., Index No. 154895/2017 (N.Y. Sup. Ct. 1st Dept. May 26, 2017) (the

  “New York Case”). In essence, Report 112 accuses Amici of maintaining a decades-long,

  bribery-based and otherwise corrupt relationship with Vladimir Putin.

         BuzzFeed raised Section 74’s fair report privilege as an affirmative defense both here and

  in the New York Case. In light of the similar arguments being advanced by BuzzFeed in both

  cases, Amici sought leave to appear as amici curiae and file a brief in support of

  Plaintiffs/Appellants in the Pending Appeal. The Eleventh Circuit granted Amici’s motion and,

  Amici filed their Brief for Amici Curiae in Support of Appellants (the “Initial Amicus Brief”).

  Apr. 19, 2019 Pending Appeal Order at 1. The Initial Amicus Brief is attached as Exhibit A.

  After Defendants/Appellants filed their brief, Amici sought and received leave from the Eleventh

  Circuit, over the objection of Defendants/Appellants, to file a supplemental amicus brief. Jul. 9,

  2019 Pending Appeal Order at 1. Amici’s Supplemental Amicus Brief is attached as Exhibit B.

          On December 30, 2019, Plaintiffs/Appellants filed their motion in the Pending Appeal

  for leave to supplement the record to include the December 9, 2019 Report of the Office of the

  Inspector General entitled “Review of Four FISA Applications and Other Aspects of the FBI’s

  Crossfire Hurricane Investigation” (the “Horowitz Report”). As Plaintiffs/Appellants have

                                                   2
Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 3 of 7



  argued, the Horowitz Report undermines the notion that Report 166 was part of an official

  proceeding and thus subject to the protection of Section 74’s fair report privilege. In the New

  York Case, Amici have argued that the Horowitz Report also calls into question whether Report

  112 was, at the time of publication, part of any official proceeding described in Buzzfeed’s

  January 10, 2017 report.

          In light of the foregoing, on March 13, 2020, the Eleventh Circuit granted

  Plaintiff/Appellants’ motion in part and partially remanded the Pending Appeal to this Court to

  determine whether (1) the record should be supplemented to include the Horowitz Report; and

  (2) if so, whether the Horowitz Report would alter the Court’s previously issued summary

  judgment decision.

  II.    Introduction

         To assist the Court in determining whether it should supplement the record and

  reevaluate its prior summary judgment order, Amici seek to file their Eleventh Circuit Amicus

  Briefs in this Court. The Amicus Briefs address the availability and application of New York

  Civil Rights Law Section 74’s “fair report privilege” (“Section 74”) to Defendants BuzzFeed,

  Inc. and Ben Smith’s publication of Reports 166 and 112.

         The Court’s ruling on remand may be cited in Amici’s own case pending against

  Defendants for their publication of Report 112 because Defendants have raised the same Section

  74 fair report defense arguments against Amici. Thus, Amici have an interest in this Court’s

  ruling on whether to modify its order granting Defendants’ motion for summary judgment and

  submit that the Amicus Briefs will aid the Court in its evaluation of that question.




                                                   3
Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 4 of 7



  III.    The Court Should Permit Amici to Appear and Submit Their Amicus Briefs

          Courts in this district have consistently recognized their “inherent authority” to appoint

  amici “to assist it in a proceeding.” Resort Timeshare Resales, Inc. v. Stuart, 764 F. Supp. 1495,

  1500 (S.D. Fla. 1991); see also United States v. UBS AG, No. 09-20423, 2009 WL 10669118, at

  *1 (S.D. Fla. May 19, 2009) (granting motion for leave to file amicus brief because movants had

  an interest in the case and their brief would be of assistance to the court); Figueroa v. Sharper

  Image Corp., 517 F. Supp. 2d 1292, 1328 (S.D. Fla. 2007) (basing decision in part on amicus

  positions).

          In granting parties’ requests to appear as amici, courts consider the following factors,

  each of which have been held to provide an independently sufficient basis to approve the filing

  of an amicus brief: (1) “the practical and economic interests” of the putative amici, Fla. Wildlife

  Fed’n v. U.S. Army Corps of Eng’rs, 404 F. Supp. 2d 1352, 1356 (S.D. Fla. 2005); (2) whether

  the amicus brief “would be of assistance to [the] Court,” UBS AG, 2009 WL 10669118, at *1;

  and (3) whether “the amicus provides supplemental assistance to existing counsel.” Alliance of

  Auto. Mfrs. v. Gwadowsky, 297 F. Supp. 2d 305, 307 (D. Me. 2003) (citation omitted). Amici

  satisfy all three factors.

          First, it is beyond dispute that the “practical and economic interests” factor weighs

  heavily in support of granting Amici’s motion. The Eleventh Circuit, by twice granting Amici’s

  separate motions to file amicus submissions in that Court, recognized that Amici have a

  significant interest in this case, substantial enough for them to be heard as amici in that Court.

  Indeed, the matter before this Court involves the same Defendants who have raised some of the

  same arguments in the New York Case against Amici. Moreover, in a decision rendered in an

  interlocutory, non-final appeal in the New York Case, the only case that the New York appellate

                                                    4
Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 5 of 7



  court cited was this Court’s Rule 12 decision in this case. See Fridman v. BuzzFeed, 97

  N.Y.S.3d 476 (N.Y. App. Div. 2019).

         Second, the Amicus Briefs will further assist the Court, especially if it reassesses its

  summary judgment decision in light of the Horowitz Report. Specifically, the Amicus Briefs

  explain how the only government activity involving a defamatory statement that can render the

  publisher of that defamatory statement immune from liability is the specific government activity

  described in the report that published the defamatory statement. Thus, in reviewing the

  Operation Crossfire Hurricane FBI Investigation as described in the Horowitz Report, the Court

  must train its focus on whether any FBI activity involving the defamatory statements that was

  described in BuzzFeed’s January 10, 2017 Report was described accurately. In other words, the

  fair report privilege cannot immunize the publication of defamatory statements even if used in a

  government investigation, unless the report in question reported (accurately) a connection

  (understandable to readers) between that government investigation and the defamatory

  statements—a point that the Amicus Briefs emphasize to a greater degree than Plaintiffs’ briefs.

  The Amicus Briefs explain the policy foundations and values that the Section 74 privilege serves

  and how those foundations require the Court to carefully evaluate whether an ordinary reader

  would find a “perceptible connection” between the defamatory statements and the government

  activity specifically described in the report. The Amicus Briefs analyze the framework the Court

  should use to determine whether the Defendants actually reported in a perceptible way

  (accurately) that the purportedly defamatory statements were part of an official government

  proceeding. This analysis should benefit the Court’s consideration on remand.




                                                   5
Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 6 of 7



         Third, for the reasons explained above, Amici through their proposed briefs would

  provide “supplemental assistance to existing counsel” by advancing Plaintiffs’/Appellants’

  requested relief on remand.

  IV.    Conclusion

         For the foregoing reasons, the Court should permit Amici to appear and submit their

  Amicus Briefs for the Court’s consideration.

  Dated: April 2, 2020

                            LOCAL RULE 7.1(a)(3) CERTIFICATION

         On April 2, 2020, lead counsel for Amici conferred via email with Katherine Bolger and

  Nathan Siegel, counsel for Defendants/Appellees, who advised that they will decide their

  position as to this motion after it is filed. On April 2, 2020, counsel for Plaintiffs/Appellants

  advised that they consent to this motion.

                                                 Respectfully submitted,

                                                 HOMER BONNER JACOBS ORTIZ

                                        By:             /s/ Adam L. Schwartz
                                                 Adam L. Schwartz
                                                 Florida Bar No. 0103163
                                                 HOMER BONNER JACOBS ORTIZ
                                                 1200 Four Seasons Tower
                                                 1441 Brickell Avenue
                                                 Miami, FL 33131
                                                 Tel.: (305) 350-5116
                                                 Fax: (305) 982-0079
                                                 Email: aschwartz@homerbonner.com

                                                 -and-




                                                    6
Case 0:17-cv-60426-UU Document 449 Entered on FLSD Docket 04/02/2020 Page 7 of 7



                                                Alan S. Lewis (pending admission pro hac vice)
                                                CARTER LEDYARD & MILBURN LLP
                                                2 Wall Street
                                                New York, NY 10005
                                                Tel.: (212) 732-3200
                                                Fax: (212) 732-3232
                                                Email: lewis@clm.com

                                                Attorneys for Mikhail Fridman, Petr Aven, and
                                                German Khan




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 2, 2020, I electronically filed the foregoing with the Clerk

  of the Court using CM/ECF. I also certify that the foregoing is being served this day on all

  counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                         /s/ Adam L. Schwartz
                                                       Adam L. Schwartz




                                                   7
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 1 of 36




               EXHIBIT A
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 2 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 1 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 3 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 2 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 4 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 3 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 5 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 4 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 6 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 5 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 7 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 6 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 8 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 7 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 9 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 8 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 10 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 9 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 11 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 10 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 12 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 11 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 13 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 12 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 14 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 13 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 15 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 14 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 16 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 15 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 17 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 16 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 18 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 17 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 19 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 18 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 20 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 19 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 21 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 20 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 22 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 21 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 23 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 22 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 24 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 23 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 25 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 24 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 26 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 25 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 27 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 26 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 28 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 27 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 29 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 28 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 30 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 29 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 31 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 30 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 32 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 31 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 33 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 32 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 34 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 33 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 35 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 34 of 35
Case 0:17-cv-60426-UU Document 449-1 Entered on FLSD Docket 04/02/2020 Page 36 of 36
                 Case: 18-15295 Date Filed: 03/28/2019 Page: 35 of 35
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 1 of 33




               EXHIBIT B
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 2 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 1 of 32



                 IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT


                         APPEAL NOS. 18-15295, 19-10261


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A.,
   and WEBZILLA, INC.,

                Plaintiffs-Appellants,
           v.                                On appeal from the United States
                                             District Court Southern District of
                                             Florida, Case No. 17-cv-60426-UU
   BUZZFEED, INC.,
   and BEN SMITH,
                Defendants-Appellees.
                                         /


               SUPPLEMENTAL BRIEF OF AMICI CURIAE
           MIKHAIL FRIDMAN, PETR AVEN, AND GERMAN KHAN
                     IN SUPPORT OF APPELLANTS


   Alan S. Lewis, pro hac vice                     Adam L. Schwartz
   John J. Walsh, pro hac vice                     Florida Bar No. 0103163
   CARTER LEDYARD & MILBURN LLP                    HOMER BONNER JACOBS
   2 Wall Street                                   1200 Four Seasons Tower
   New York, NY 10005                              1441 Brickell Avenue
   Tel.: (212) 732-3200                            Miami, FL 33131
   Fax: (212) 732-3232                             Tel.: (305) 350-5116
   lewis@clm.com                                   Fax: (305) 982-0079
   walsh@clm.com                                   aschwartz@homerbonner.com


          Attorneys for Amici Mikhail Fridman, Petr Aven, and German Khan
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 3 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 2 of 32



                                            TABLE OF CONTENTS
                                                                                                                  Page(s)

   TABLE OF AUTHORITIES ................................................................................... iii
   AMICI’S REQUEST FOR PERMISSION TO FILE REPLY BRIEF...................... 1

   ARGUMENT .............................................................................................................3

   POINT I
    NOTHING IN THE BRIEFS FILED BY DEFENDANTS AND THE
    REPORTERS COMMITTEE, OR IN FRIDMAN, UNDERMINES THE
    CONCLUSION THAT NEW YORK’S FAIR REPORT PRIVILEGE
    DOES NOT IMMUNIZE DEFENDANTS’ PUBLICATION OF THE
    DEFAMATORY STATEMENTS AT ISSUE ....................................................... 3

       A. The Issue Before this Court Is Whether Defendants’ Publication of
          the Statements Defaming Plaintiffs Is Privileged, Not Whether
          Publication of “the Dossier Is Protected” ..................................................... 4

       B.     BuzzFeed’s Publication, Including the CNN Article, Does Not
              Permit an Ordinary Reader to Determine that the Statements
              Defaming Plaintiffs Were Part of Any Official Proceeding ......................... 8

       C.     The Possible Inference from the Articles that Someone May Have
              Read Report 166 While Preparing the Synopsis or Presidential
              Briefing Does Not Describe an Official Proceeding as to Report 166 ....... 14
       D. Defendants’ Argument Relies on a Distortion of Plaintiffs’ and
          Amici’s Position ..........................................................................................16
       E.     Because the Terse New York Fridman Decision Relies Entirely on a
              Factual Determination, It Lacks Precedential Value and Was
              Improperly Submitted by Defendants as Rule 28(j) Supplemental
              “Authority” ..................................................................................................18




                                                               i
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 4 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 3 of 32



   POINT II
    THE DISTRICT COURT CORRECTLY IDENTIFIED THE
    RELEVANT CONTROVERSY IN FINDING THAT PLAINTIFFS ARE
    NOT LIMITED PURPOSE PUBLIC FIGURES..................................................20

   CONCLUSION ........................................................................................................25

   CERTIFICATE OF COMPLIANCE .......................................................................26

   CERTIFICATE OF SERVICE ................................................................................27




                                                            ii
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 5 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 4 of 32



                                       TABLE OF AUTHORITIES

                                                                                                            Page(s)
   CASES

   Abakporo v. Sahara Reporters,
     2011 U.S. Dist. LEXIS 109056 (E.D.N.Y. Sept. 26, 2011) .........................11, 15

   Atlanta Gas Light Co. v. Aetna Cas. and Sur. Co.,
      68 F.3d 409 (11th Cir. 1995) ................................................................................ 6

   Cholowsky v. Civiletti,
     887 N.Y.S.2d 592 (N.Y. App. Div. 2009) ................................................8, 14, 15

   DiBella v. Hopkins,
     403 F.3d 102 (2d Cir. 2005) ...............................................................................19

   Freeze Right Refrigeration & Air Conditioning Servs., Inc. v. New York,
      475 N.Y.S.2d 383 (N.Y. App. Div. 1984) ..............................................12, 15, 16

   Fridman v. BuzzFeed,
      97 N.Y.S.3d 476 (N.Y. App. Div. 2019) ..............................................1, 2, 18, 20
   Gertz v. Welch,
     418 U.S. 323 (1974) ......................................................................................23, 24

   Hatfill v. The New York Times Co.,
     532 F.3d 312 (4th Cir. 2008) ..................................................................21, 22, 24

   Holy Spirit Ass’n for the Unification of World Christianity v.
     New York Times Co.,
     49 N.Y.2d 63 (1979) .............................................................................................5
   In re Checking Account Overdraft Litig.,
      780 F.3d 1031 (11th Cir. 2015) ............................................................................ 6
   Medico v. Time,
     643 F.2d 134 (3d Cir. 1981) .........................................................................12, 15

   Nat’l Life Ins. Co. v. Phillips Pub., Inc.,
     793 F. Supp. 627 (D. Md. 1992) .........................................................................21

                                                           iii
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 6 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 5 of 32



   Silvester v. Am. Broadcasting Cos.,
      839 F.2d 1491 (11th Cir. 1988) ..........................................................................21

   Waldbaum v. Fairchild Publ’ns,
     627 F.2d 1287 (D.C. Cir. 1980) ....................................................................21, 24

   STATUTES

   N.Y. Civ. Rights L. § 74 ...................................................................................passim
   RULES

   FED. R. APP. P. 28(j) ...........................................................................................19, 20




                                                             iv
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 7 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 6 of 32



        AMICI’S REQUEST FOR PERMISSION TO FILE REPLY BRIEF

         Amici Mikhail Fridman, Petr Aven, and German Khan (“Amici”) request

   permission to submit this brief which addresses three submissions filed subsequent

   to Amici’s initial brief: (1) Defendants’ April 19 brief addressing the fair report

   privilege (and a new issue where Amici also have an interest—Plaintiffs’ status as

   public or private figures) (“Defendants’ Brief” or “Def. Br.”); (2) the Reporters

   Committee’s April 26 amicus brief supporting Defendants on the fair report issue

   (“Reporters Committee Brief” or “Rprtrs. Comm. Br.”) (together with Defendants’

   Brief, the “Opposition Briefs”); and (3) the supplemental authority filed by

   Defendants addressing the May 2 interlocutory appeal decision of a state

   intermediate court, the New York Appellate Division, in Fridman v. BuzzFeed, 97

   N.Y.S.3d 476 (N.Y. App. Div. 2019), the case in which Amici are plaintiffs

   (“Fridman”).

         The only case, from any jurisdiction, that the Fridman court mentioned was

   the District Court’s Rule 12 decision in this case, underscoring the significance to

   Amici as plaintiffs in Fridman of how this Court rules on this appeal. The

   Fridman court did not cite the District Court’s Rule 12 decision for a legal

   principle, but instead, only to echo its understanding of the content of articles

   which are at the heart of the dispute over the availability of the fair report defense

   in both cases. That is, the Appellate Division preceded its characterization of the


                                              1
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 8 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 7 of 32



   news articles (as having reported “classified briefings and/or an FBI investigation

   concerning the dossier as a whole”) with the phrase “as in that case [Gubarev].”

   97 N.Y.S.3d at 476-77. Thus, the Appellate Division mentioned Gubarev only to

   express its perception that its understanding of the content of the articles was the

   same as the District Court’s perception.

         The New York Appellate Division’s evident willingness to adopt a factual

   finding made by the District Court in this case, even while the New York court was

   aware of this pending appeal, reinforces that Amici should be permitted to respond

   to arguments that have been made in support of BuzzFeed after Amici filed their

   initial brief, particularly given that some of those arguments have not been

   addressed by Plaintiffs. Indeed, by characterizing the issue in its brief as about the

   entire “Dossier’s” purported privileged character, BuzzFeed, represented by the

   same lawyers in each case, is not merely litigating this appeal on its own terms, but

   also attempting to use it as a vehicle to advance BuzzFeed’s position against Amici

   in Amici’s pending New York case. Whether or not this Court ultimately accepts

   BuzzFeed’s arguments, their potential impact on Amici in the Fridman case

   weighs heavily in favor of affording Amici permission to respond to the arguments

   that are being made here by and on behalf of BuzzFeed.




                                              2
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 9 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 8 of 32



         As explained in Amici’s motion for leave to submit this brief, a comparison

   with the brief filed by Plaintiffs on June 3, 2019, reveals that this proposed brief is

   not duplicative as it covers issues not briefed by Plaintiffs’ in their reply.

                                       ARGUMENT
                                          POINT I

      NOTHING IN THE BRIEFS FILED BY DEFENDANTS AND THE
     REPORTERS COMMITTEE, OR IN FRIDMAN, UNDERMINES THE
    CONCLUSION THAT NEW YORK’S FAIR REPORT PRIVILEGE DOES
        NOT IMMUNIZE DEFENDANTS’ PUBLICATION OF THE
             DEFAMATORY STATEMENTS AT ISSUE

         In this reply to the Opposition Briefs, Amici emphasize the following point:

   Defendants may not avail themselves of the fair report privilege because a

   necessary condition to its invocation is absent—nothing in either the BuzzFeed or

   CNN articles reported that the statements defaming Plaintiffs [or Amici] were part

   of an FBI investigation, a presidential intelligence briefing, or any other official

   proceeding.




                                               3
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 10 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 9 of 32



    A.    The Issue Before this Court Is Whether Defendants’ Publication of the
          Statements Defaming Plaintiffs Is Privileged, Not Whether Publication
          of “the Dossier1 Is Protected”

          In its Rule 12(c) decision, the District Court correctly explained that one of

    the “important limitations on the [fair report] privilege … insure[s] that [it is

    limited to when] the reader can ascertain that what is reported as true is that there

    is an official proceeding underway or official action being taken regarding the

    allegedly defamatory matter.” Gubarev v. BuzzFeed, Inc., 2018 U.S. Dist. LEXIS

    97246, at *18 (S.D. Fla. June 5, 2018) (“Gubarev I”) (emphasis added). Amici’s

    opening brief emphasized the District Court’s subsequent failure to apply this

    principle when granting summary judgment to Defendants, Amici Br., 12-13. Both

    Defendants and the Reporters Committee ignore this critical point. Neither explain

    how the grant of summary judgment to BuzzFeed can be reconciled with the

    District Court’s Rule 12(c) decision, given that the article did not mention the




    1
     BuzzFeed’s article referred to the thirty-five pages of text it embedded as “[a]
    dossier” and as a “collection of memos,” “reports,” and “documents.” See D.E.
    214-4, Ex. 2. Thereafter, the media began to favor the terms “Trump Dossier”
    and “Steele Dossier.” Defendants, in using the phrase “Dossier,” paint it as
    something whose privileged character as a single document is at issue, rather than
    focusing, as the law requires, on whether the challenged defamatory statements
    that are in one of its seventeen memos are privileged. In this brief, Amici
    challenge the claim that a report that some of the allegations in the “Dossier” were
    the subject of government activity, would be sufficient to claim the privilege as to
    the entire collection of documents.
                                              4
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 11 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 10 of 32



    taking of any official action “regarding the allegedly defamatory matter.” Gubarev

    I, 2018 U.S. Dist. LEXIS 97246, at *18.2

          Instead, the Opposition Briefs argue that the publication of the defamatory

    statements is purportedly privileged because those statements can be found in a

    “document” (the thirty-five page “Dossier”)—other parts of which (according to

    Defendants) the articles reported to be the subject of a government proceeding.

    Def. Br., 22-26; Rprtrs. Comm. Br., 18-19. Thus, Defendants attempt to frame the

    issue as whether the “publication of the Dossier is protected.” Def. Br., 14

    (emphasis added). But this frames the issue incorrectly, as Section 74’s

    application in an individual lawsuit can only immunize the publication of the

    statements alleged in that lawsuit to be defamatory.

          Section 74 does not authorize a court to decree broader privileges for the

    entirety of larger documents or collections of documents (e.g., the entirety of the

    seventeen Steele memos) that contain statements about non-parties whose

    defamatory or privileged character is not the subject of a controversy before the

    2
      The Opposition Briefs make no effort to refute the point made in Amici’s opening
    brief that the District Court erred by relying on Holy Spirit Ass’n for the
    Unification of World Christianity v. New York Times Co., 49 N.Y.2d 63 (1979), for
    the notion that Section 74 does not require the reporting of “official action with
    respect to the specific [defamatory] allegations” in its summary judgment decision.
    In that fashion, the Opposition Briefs effectively acknowledge that there is no
    authority from New York supporting the idea that Section 74 can be invoked
    absent actual reporting of official action with respect to the defamatory allegations.

                                               5
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 12 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 11 of 32



    court. Basic principles of justiciability preclude this Court from reaching questions

    about the privileged character of any statements in the Dossier other than those

    specific statements that defame Plaintiffs. See, e.g., In re Checking Account

    Overdraft Litig., 780 F.3d 1031, 1037 (11th Cir. 2015) (“In the absence of both

    live claims and cognizable plaintiffs, the District Court’s pronouncement … cannot

    be regarded as anything but an impermissible advisory opinion.”) (quotation

    omitted); Atlanta Gas Light Co. v. Aetna Cas. and Sur. Co., 68 F.3d 409, 414 (11th

    Cir. 1995) (In order for justiciable controversy to exist, “the case must touch the

    legal relations of parties having adverse legal interests”) (quotation and

    amendment omitted). Here, the only content of the Dossier whose publication is at

    issue before the Court is the content defaming Plaintiffs.

          Once the question is properly framed, it is evident that Section 74’s

    exception prohibits the application of the fair report privilege to the statements at

    issue since they were not reported to be part of a government proceeding:

          This section does not apply to a libel contained in any other matter
          added by any person concerned in the publication; or in the report of
          anything said or done at the time and place of such a proceeding
          which was not a part thereof.
    N.Y. Civ. Rights L. § 74 (emphasis added).

          In seeking to avoid the conclusion that their conduct fits this exception,

    Defendants point to the statutory phrase “added by any person concerned in the

                                               6
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 13 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 12 of 32



    publication” and assert that it limits the exception to libels that are the “product of

    the [journalist’s] own independent reporting,” as distinguished from libels not

    written by the journalist seeking Section 74 immunity. Def. Br., 24-25. That

    contention is incorrect, for two independent reasons.

          First, this statutory exception, in applying to any libelous matter “added by”

    someone “concerned in the publication,” is not limited to matter authored by

    someone for the publication. To the extent that BuzzFeed attached parts of the

    Dossier to its article which were not reported to be the subject of any official

    activity, such as the statements defaming Plaintiffs and Amici, BuzzFeed “added”

    those defamatory statements to the publication, and under Section 74’s exception,

    the statute affords no immunity to BuzzFeed for those aspects of its publication.

          Second, BuzzFeed’s argument ignores that the Section 74 exceptions are

    written in the disjunctive and that the statutory exception prohibits the application

    of the privilege to anything not reported to be “a part” of the official proceeding,

    even if it was “said” or “done” at the proceeding. Here, when Defendants

    published specific statements defaming Plaintiffs which were not reported in the

    articles to be the subject of official action, BuzzFeed added libelous statements

    which were not a part of the official proceeding. This facially triggered Section

    74’s exception, making Section 74 unavailable as a source of immunity for

    Defendants’ publication of the statements libeling Plaintiffs. Indeed, no court,
                                            7
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 14 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 13 of 32



    other than the District Court below, has ever accepted BuzzFeed’s strained

    interpretation of Section 74’s second sentence as applying exclusively to libels that

    express the journalist’s own conclusions.

    B.    BuzzFeed’s Publication, Including the CNN Article, Does Not Permit an
          Ordinary Reader to Determine that the Statements Defaming Plaintiffs
          Were Part of Any Official Proceeding
          New York requires that a publisher seeking to invoke Section 74 “establish

    that the statements at issue reported on a[n] [official] proceeding.” Cholowsky v.

    Civiletti, 887 N.Y.S.2d 592, 596 (N.Y. App. Div. 2009) (emphasis added)

    (quotation omitted). The publisher, when attempting to satisfy its burden, must

    show that an “ordinary viewer” could “determine whether the defendant was

    reporting on a[n] … official proceeding” by publishing the statements at issue. Id.

    (emphasis added). In spite of the clarity of that holding, the Reporters Committee

    frames the issue as whether a reader could “understand” such a possibility. See

    Rprtrs. Comm. Br., Headline II, 21 (replacing the word “determine” with

    “understand” in paraphrasing the Cholowsky test). But the decision of New York’s

    legislature to immunize only those libels that a publisher reports to be part of an

    official proceeding, combined with Cholowsky’s holding that Section 74 is limited

    to where an average reader can “determine” a connection between a proceeding

    and a libelous statement, leaves no doubt that New York’s test is an objective one,

    focused on the content of the publication. By contrast, the word “understand”
                                                8
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 15 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 14 of 32



    suggests a looser test under which possible inferences and deductions by readers

    would trigger Section 74 so long as one theoretical reader could understand that a

    defamatory statement is part of a proceeding. But this is not the law—Section 74

    can only be invoked where the connection between the defamatory statement and

    the proceeding is reported in a way that allows that connection to be determined

    from the content of the publication.

          In a nod to Section 74’s actual requirements, the Reporters Committee

    characterizes the content of the articles in a way, which, if accurate, would appear

    to satisfy Section 74’s “report” requirement. Specifically, the Reporters

    Committee proclaims that BuzzFeed “alert[ed] readers” that “officials were taking

    action” with regard to “the reported allegations” about Plaintiffs. Rprtrs. Comm.

    Br. at 21. However, the Reporters Committee Brief does not (because it cannot)

    identify any content from the BuzzFeed or CNN articles that “alerted” or informed

    readers of any action taken regarding the statements defamatory of Plaintiffs.

    Once the articles are considered, it is evident that they did not inform readers of

    any official action regarding the statements at issue.

          The Reporters Committee also purports to identify five “investigative

    actions about the Dossier” reported in the articles, see Rprtrs. Comm. Br. at 7, but

    many of its characterizations of how the articles describe those “investigative


                                              9
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 16 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 15 of 32



    actions” are inaccurate, and none of the referenced portions of the articles actually

    state that the statements defaming Plaintiffs were part of any official proceeding.

          Below are the Reporters Committee’s description of the five investigative

    actions, followed by an explanation of why they are incorrect:

       • “After reviewing the Dossier, Senate Minority Leader Harry Reid wrote a
         letter to then-FBI Director James Comey about the Dossier’s allegations.
         BuzzFeed Article, D.E. 214-4, Ex. 2, at 2; CNN Article, D.E. 214-5, Ex. 1.”
         Rprtrs. Comm. Br., 7.

          What the CNN article actually reports is as follows: After referencing

    “allegations that there was a continuing exchange of information during the

    campaign between Trump surrogates and intermediaries for the Russian

    government,” CNN’s article stated “sources tell CNN that these same allegations

    … prompted then-Senate Democratic Leader Harry Reid to send a letter to FBI

    Director Comey in October in which he wrote ‘It has become clear that you

    possess explosive information about close ties and coordination between Donald

    Trump, his top advisors, and the Russian government….” D.E. 214-5, Ex. 1 at 2.

    Thus, CNN did not, as the Reporters Committee Brief suggests, report that Reid’s

    letter to Comey was about the entire Dossier, or report that Reid asked Comey to

    review or do anything regarding the “Dossier.” Nor did CNN’s characterization of

    the Reid letter reference Christopher Steele in any way, use the expression

    “Dossier,” or use a synonym for the Dossier such as the CNN article’s own word,

                                             10
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 17 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 16 of 32



    “memos.” Moreover, the letter CNN described, written in October 2016, cannot

    have been based on a reading of a Dossier that included Report 166, the report at

    issue in this case, which was not written until two months later, in December 2016.

    In short, the Reporters Committee’s effort to use the Reid letter as a basis for

    BuzzFeed’s invocation of Section 74 in this case fails because it relies on a

    misdescription of the CNN article.

       • “Senator John McCain learned of the Dossier, obtained a copy, and
         delivered it to then-FBI Director Comey for further investigation. BuzzFeed
         Article, D.E. 214-4, Ex. 2, at 2; CNN Article, D.E. 214-5, Ex. 1.” Rprtrs.
         Comm. Br., 7.
          What the CNN article actually says is that Senator McCain “became aware

    of the memos” from a former British diplomat and “gave” what was, as of

    “December 9 … a full copy of the memos” to Comey. D.E. 214-5, Ex. 1 at 2.

    Thus, contrary to the Reporters Committee, CNN did not report that McCain told

    or even suggested to Comey what he and/or the FBI should do with any of the

    memos, in particular Report 166, which at the time did not exist. In any event,

    reporting Comey’s possession of the memos, however received, is not a report of

    an official action absent a report of what Comey or the FBI did with them. See

    Abakporo v. Sahara Reporters, 2011 U.S. Dist. LEXIS 109056 at *27 (E.D.N.Y.

    Sept. 26, 2011) (the assumed fact that a document “reached the relevant

    [governmental] authorities … [does] not transform the [document] into part of an

                                              11
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 18 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 17 of 32



    ‘official proceeding’ under Section 74”); Medico v. Time, 643 F.2d 134, 142 (3d

    Cir. 1981) (“Care must be taken, of course, to ensure that the supervisory and

    informational rationales not expand into justifications for reporting any defamatory

    matter maintained in any government file.”).

          Moreover, the report that one government official gave a document to

    another government official does not constitute a report of an official proceeding,

    no matter the identity of the officials: giving and receiving documents does not

    describe “activities which are within the prescribed duties of a public body.”

    Freeze Right Refrigeration & Air Conditioning Servs., Inc. v. New York, 475

    N.Y.S.2d 383, 388 (N.Y. App. Div. 1984) (emphasis added). Indeed, the District

    Court appeared to reach this same conclusion. It was aware that the giving of

    memos by McCain to Comey is mentioned in the BuzzFeed article, but held that

    “official actions are mentioned only in the hyperlinked CNN article” [and not the

    BuzzFeed article]. Gubarev I, 2018 U.S. Dist. LEXIS 97246 at *23.

       • “The FBI asked for and received from Steele—an FBI informant—the
         Dossier he compiled, and the FBI subsequently investigated the credibility
         and accuracy of the Dossier. BuzzFeed Article, D.E. 214-4, Ex. 2, at 2;
         CNN Article, D.E. 214-5, Ex. 1.” Rprtrs. Comm. Br., 7.
          With this language, the Reporters Committee Brief again wildly overstates

    what the articles actually report. The BuzzFeed article does not say anything about

    the FBI receiving anything “from Steele” or investigating the credibility or

                                             12
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 19 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 18 of 32



    accuracy of the Dossier. Although the CNN article does make an apparent

    reference to Steele as the “former M16 agent,” it reports only that he gave “a set of

    the memos compiled up to August 2016” to an FBI official. Thus, in many ways,

    the Reporters Committee’s description of the BuzzFeed and CNN articles is a false

    representation of what they actually say. Not only do the articles fail to report an

    FBI investigation of the accuracy of the entire Dossier, but the CNN article makes

    clear that after whatever “check[ing] out” the U.S. intelligence agencies did of

    Steele, they decided to use only “some of”—not all of—the information in the so-

    called Dossier. D.E. 214-5, Ex. 1 at 2.

       • “Federal intelligence agencies created a two-page synopsis of the Dossier’s
         allegations after receiving a full copy. BuzzFeed Article, D.E. 214-4, Ex. 2,
         at 2; CNN Article, D.E. 214-5, Ex. 1.” Rprtrs. Comm. Br., 7.

          Here, once again characterizing the articles instead of quoting them, the

    Reporters Committee Brief misrepresents the articles. Nowhere does either article

    report that the two-page synopsis included “the Dossier’s allegations” in their

    entirety, and the articles suggest otherwise. The synopsis which CNN said was a

    part of presentations to the President and President-elect was described by CNN as

    only about “the memos regarding Mr. Trump,” not of the entire Dossier. D.E. 214-

    5, Ex. 1 at 1. Underscoring that it was not reporting the synopsis to be of the entire

    Dossier, CNN reported instead that it “include[d]” only some of the information in


                                              13
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 20 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 19 of 32



    the memos—without identifying any of the information in Report 166 as among

    that information. Id.

         • “The directors of National Intelligence, the FBI, the CIA, and the NSA each
           provided the two-page synopsis about the allegations in the Dossier to
           President Obama and President-elect Trump as part of an intelligence
           briefing. BuzzFeed Article, D.E. 214-4, Ex. 2, at 2; CNN Article, D.E. 214-
           5, Ex. 1.” Rprtrs. Comm. Br., 7.

            As demonstrated above and by the actual articles, neither of them actually

    report that all of “the allegations in the Dossier” were either part of a synopsis or

    presented to the two presidents. In short, contrary to the misleading portrait

    painted by the Reporters Committee, no reader could actually “determine” from

    the articles—the Cholowsky standard—that the defamatory allegations made

    against Plaintiffs in Report 166 were being investigated by the FBI or had been

    mentioned in presidential briefings or any other official proceeding.

    C.      The Possible Inference from the Articles that Someone May Have Read
            Report 166 While Preparing the Synopsis or Presidential Briefing Does
            Not Describe an Official Proceeding as to Report 166

            As documented above, it is beyond dispute that the articles did not report

    that Report 166 was used in the presidential briefings or investigated by the FBI.

    Nor, applying the Cholowsky test, do the articles enable readers to “determine” as

    much. That elemental failure should make it unnecessary to go further.

    Nevertheless, Defendants contend that they satisfy the first (report) prong of

    Section 74 as to Report 166 by allegedly reporting “that officials created a synopsis
                                              14
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 21 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 20 of 32



    drawn from the 35-page document.” Def. Br., 15. In other words, Defendants

    argue that, even though they failed to report that Report 166 was used in the

    synopsis or mentioned in the briefing, the articles permit an inference that Report

    166 may have been looked at by some unidentified government employee who was

    “filtering information,” Def. Br.,19, for inclusion in the synopsis and briefing.

          This argument not only fails to satisfy the “report” requirement of Section

    74—and the ability to “determine” standard of Cholowsky—it also fails because a

    possible inference that some unidentified government employee looked at a

    document in order to decide not to use it in the synopsis or presidential briefing

    does not describe official conduct as to that document or describe conduct within

    any official’s “prescribed duties” as is required by Freeze Right, 475 N.Y.S.2d at

    388-89. Indeed, BuzzFeed’s argument—that it can invoke Section 74 by merely

    reporting that a government official looked at a document when considering

    whether or not to use it or take further action—would have the effect of

    immunizing all documents that come within the government’s possession since,

    presumably, all such documents are looked at by some official to decide whether to

    act in regard to the document. Such a notion contradicts the well-established

    principle that reporting the government’s possession of a document, without more,

    does not describe official government proceedings as to that document. See

    Abakporo v. Sahara Reporters and Medico v. Time, supra at 11.
                                         15
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 22 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 21 of 32



          Furthermore, the articles’ failure to report who, if anyone, in government

    read Report 166 makes it impossible to “determine” that an official’s reading of

    Report 166 to, as BuzzFeed suggests, “filter” it out of the synopsis, was an act

    within that person’s “prescribed duties.” Freeze Right, 475 N.Y.S.2d at 388-89.

    Consequently, it is impossible to determine from the articles that Report 166 was a

    part of an official proceeding within an official’s prescribed duties, which dooms

    BuzzFeed’s invocation of the privilege.

    D.    Defendants’ Argument Relies on a Distortion of Plaintiffs’ and Amici’s
          Position
          Unable to show that their January 10, 2017 article reported that either

    Report 166 or the entire Dossier (which would encompass Report 166) was part of

    an FBI investigation, presidential briefing, written intelligence synopsis, or any

    other official proceeding, Defendants instead erect a straw man—i.e., Defendants

    contend that Plaintiffs and Amici have argued that Plaintiffs “should have …

    published some cut-and-pasted document of BuzzFeed’s own creation.” Def. Br.,

    22. See also id. (characterizing Amici’s argument as that “the press must publish

    selectively edited, invented versions of documents”).

          This is not Plaintiffs and Amici’s position. As an initial matter, Defendants

    incorrectly presuppose that the “Dossier” is an example of “entire documents that

    are part of official proceedings.” Def. Br., 23. However, this is the core of the

                                              16
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 23 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 22 of 32



    dispute—what parts of the “Dossier” were the subject of an official proceeding.

    By distorting Plaintiffs’ and Amici’s position and the “Dossier,” Defendants

    mischaracterize Plaintiffs’ and Amici’s position as demanding a “line-by-line”

    approach under which the only part of the government document(s) that could be

    published with immunity would be those explicitly “touch[ed] upon” in a

    publication reporting about a government proceeding. Id. at 22-23.

          Plaintiffs and Amici, however, do not argue that where a publication

    actually and accurately reports that an entire document is the subject of an official

    proceeding that there exists some additional requirement for invoking Section 74

    under which the only parts of the document whose publication is privileged are the

    parts explicitly mentioned in the publication. To the contrary, Amici agree that, if

    BuzzFeed’s article had, in fact, reported that the entire Dossier was investigated by

    the FBI or provided to Presidents Obama and Trump, that the Defendants would

    not have had to explicitly mention the Plaintiffs in the article to invoke Section

    74’s protection. But Amici also point out that neither BuzzFeed nor CNN reported

    that the entire Dossier [or specifically Report 166] was the subject of an official

    proceeding, and that therefore Defendants did not make a report that affords the

    immunity that Defendants are seeking.

          Defendants’ argument that denying them the privilege in these

    circumstances would encourage the media to publish redacted documents that
                                         17
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 24 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 23 of 32



    would be rendered “substantially inaccurate” by the redactions, Def. Br., 24, is not,

    even facially, an argument about the scope of Section 74. Instead, it is a plea for

    the creation of a new rule providing immunity for publishing defamatory

    statements that are not reported to be part of a government proceeding whenever

    those defamatory statements would somehow improve the accuracy of an

    otherwise non-defamatory publication. Whatever the merits of such a suggestion,

    only New York’s legislature, not this Court, may enact such a rule.

          Lastly, although Defendants raise the specter that publishing a partially

    redacted Dossier would have subjected BuzzFeed to some hypothetical lawsuit

    from “all the persons” named in the Dossier, Defendants fail to offer a single

    example of who would have been harmed by the publication of the “Dossier” with

    redactions of defamatory statements not reported to be part of any proceeding.

    E.    Because the Terse New York Fridman Decision Relies Entirely on a
          Factual Determination, It Lacks Precedential Value and Was
          Improperly Submitted by Defendants as Rule 28(j) Supplemental
          “Authority”

          In the defamation case in which Amici are plaintiffs—Fridman v.

    BuzzFeed—a New York intermediate court recently declined to dismiss

    BuzzFeed’s invocation of the fair report privilege on the ground that BuzzFeed

    reported “classified briefings and/or an FBI investigation concerning the dossier as

    a whole.” 97 N.Y.S.3d at 477. This factual finding about the purported content of

                                             18
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 25 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 24 of 32



    BuzzFeed’s report [its own article and the hyperlinked CNN article] was incorrect,

    as the actual articles did not report the entire Dossier [or the statements in it

    defaming Plaintiffs and/or Amici] to be part of government proceedings.

    Respectfully, this Court can and should make its own assessment of the content of

    the two articles, both of which are in the appellate record. D.E. 214-4, Ex. 2; 214-

    5, Ex. 1.

          Defendants provided the Appellate Division decision to this Court pursuant

    to Rule 28(j), but not only was the decision incorrect about its only finding (the

    content of the articles) but the decision does not even constitute genuine

    “authority” whose consideration is authorized by Rule 28(j). In providing the

    decision, Defendants appear to assume that it is an “authority” merely because it is

    a judicial decision. But that is not enough. The “authority” contemplated by Rule

    28(j) is limited to conclusions of law, and does not extend to judicial findings of

    fact. Thus, in DiBella v. Hopkins, 403 F.3d 102, 118 (2d Cir. 2005), the Second

    Circuit rejected the Rule 28(j) submission of a judicial decision because it rested

    on factual conclusions. Specifically, after a party (Hopkins) submitted “Judge

    Kane's recent decision in America Presents, in which Judge Kane found that

    Joseph perpetrated ‘no fraud’ on the court,” the Second Circuit rejected that

    submission, holding that under Rule 28(j) “Hopkins cannot introduce Judge Kane's

    factual conclusions into the record before this Court.” Id. (emphasis added). The
                                             19
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 26 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 25 of 32



    Second Circuit explained that Rule 28(j) “simply does not allow this type of

    evidence to be introduced for the first time on appeal.” Id. The same applies

    here—the New York court’s factual findings are not authority that bind this Court

    or which may even be considered under Rule 28(j).

          Also notably, the Appellate Division declined to commit itself to a finding

    that the articles reported the existence of any particular proceeding concerning the

    whole Dossier. See Fridman, 97 N.Y.S.3d at 477. The Appellate Division

    mentioned only two proceedings—“classified briefings” and an FBI

    investigation—but by using the expression “and/or,” it failed to go so far as to

    necessarily find that the articles reported classified briefings concerning the entire

    Dossier. Id. Likewise, it failed to find that the articles reported an FBI

    investigation concerning the entire Dossier. Given that the two articles speak for

    themselves and the Appellate Division’s somewhat vague and noncommittal

    description of their content, its decision provides no particular aid to this Court.

                                          POINT II

            THE DISTRICT COURT CORRECTLY IDENTIFIED THE
          RELEVANT CONTROVERSY IN FINDING THAT PLAINTIFFS
              ARE NOT LIMITED PURPOSE PUBLIC FIGURES

          Defendants cross-appeal from the District Court’s decision denying their

    motion for summary judgment as to Plaintiffs’ status as limited public purpose

    figures. The District Court’s decision must be affirmed as it correctly identified
                                              20
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 27 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 26 of 32



    the relevant controversy giving rise to the defamatory statements and determined

    that Plaintiffs are not public figures for that controversy.

          The first step in determining whether a plaintiff is a limited public figure is

    identifying the pertinent controversy. Waldbaum v. Fairchild Publ’ns, 627 F.2d

    1287, 1296 (D.C. Cir. 1980); accord Silvester v. Am. Broadcasting Cos., 839 F.2d

    1491, 1494-95 (11th Cir. 1988). In doing so, as noted by the District Court, “the

    law does not allow the relevant public controversy to be divorced from the

    allegedly defamatory statements and the context in which they were made.” D.E.

    385, 13-14 (citing Hatfill v. The New York Times Co., 532 F.3d 312, 323 (4th Cir.

    2008) (“In light of the purpose of the public figure doctrine to encourage robust

    and uninhibited commentary on public issues, it stands to reason that we should

    look to the scope of the message conveyed in The New York Times through the

    articles that Dr. Hatfill is challenging.”), and Nat’l Life Ins. Co. v. Phillips Pub.,

    Inc., 793 F. Supp. 627, 637 (D. Md. 1992) (“Moreover, it would be inappropriate

    to shrink all controversies to the specific statements of which a plaintiff complains.

    Defendants’ alleged defamatory statements here, as in other controversies, are a

    part of, and clearly related to, a much larger story.”)).

          The District Court correctly identified the relevant controversy as the

    “ongoing controversy involving Russian interference in the election.” D.E. 385,

    14. Defendants argue that the District Court defined the relevant controversy too
                                            21
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 28 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 27 of 32



    narrowly, and that it should have been defined as one concerning cybercrime more

    generally. See Def. Br., 57. In support of this argument, they cite to the Fourth

    Circuit’s decision in Hatfill and claim that the Fourth Circuit held that an expert in

    a particular field is a limited public purpose figure if he is accused of committing a

    crime relevant to that field. See Def. Br., 58. However, that is a misreading of

    Hatfill. In Hatfill, it was not enough that the plaintiff was an expert in bioterrorism

    and was accused of committing the anthrax terror attacks in 2001. See 532 F.3d at

    323. Rather, the Fourth Circuit held that “in light of the purpose of the public

    figure doctrine … we should look to the scope of the message conveyed” in the

    challenged article. Id. The court found that the articles, although “focusing on

    solving the anthrax mailings of 2001, … [were] above all, concerned about the

    government’s efforts to protect the nation from a bioterrorist attack.” Id.

    Accordingly, the court held that the plaintiff was a limited public purpose figure

    because not only was he “repeatedly sought out as an expert on bioterrorism, but

    was also a vocal critic of the government’s unpreparedness for a bioterrorist

    attack.” Id. at 324. Here, in contrast, when the articles and the Dossier are

    considered, it is evident that they are not “above all” concerned with cybercrime

    generally, but rather are about alleged Russian collusion with the Trump campaign

    to interfere in the 2016 election. Accordingly, the District Court was correct to

    reject Defendants’ efforts to define the controversy more broadly as cybercrime or
                                              22
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 29 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 28 of 32



    cybersecurity generally, finding that although those topics were mentioned in the

    Dossier, they were mentioned “only in the context of Russian interference with the

    election,” and are “general topics” “untethered from the Dossier and, more

    importantly, the public debate about Russian interference with the election, which

    made the Dossier a matter of public importance.” D.E. 385, 14.

           The District Court’s definition of the controversy respects the Supreme

    Court’s holding in Gertz v. Welch, 418 U.S. 323 (1974), which requires that a court

    look past the content of the defamatory statements to the underlying controversy

    “giving rise” to their utterance. Id. at 352. As illustrated by the Supreme Court in

    Gertz, the controversy “giving rise” to the defamation is distinct from the content

    of the defamatory statement. Thus, in Gertz, the content of the defamation was a

    series of statements that accused Mr. Gertz of membership in communist affiliated

    organizations. See id. at 326. But in defining the controversy (and whether Mr.

    Gertz tried to shape its outcome), the Supreme Court did not discuss whether Mr.

    Gertz ever talked publicly about any of the alleged communist affiliated

    organizations or his own participation in them. Instead, the Court talked about why

    the defamatory statements accusing Mr. Gertz of being a communist came to be

    published—Mr. Gertz’s representation of the estate of an individual who was shot

    and killed by a police officer. See, e.g., id. at 352 (“In this context it is plain that

    petitioner was not a public figure. He played a minimal role at the coroner’s
                                             23
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 30 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 29 of 32



    inquest, and his participation related solely to his representation of a private client.

    He took no part in the criminal prosecution of Officer Nuccio. Moreover, he

    never discussed either the criminal or civil litigation with the press and was never

    quoted as having done so. He plainly did not thrust himself into the vortex of this

    public issue, nor did he engage the public’s attention in an attempt to influence its

    outcome.”) (emphases added)).

          The lessons of Gertz and Hatfill are plain. Courts should not base their

    decision on how to define the controversy primarily on the content of the

    defamatory statement (e.g., in Gertz, that Mr. Gertz was a communist), but rather,

    on the issue or dispute that triggered the making of the defamatory statements (in

    Gertz, a shooting by a police officer and ensuing criminal and civil litigation, and

    in Hatfill, the nation’s preparedness for a bioterrorism attack). Here, the District

    Court did that by analyzing the article and the Dossier in the context of the

    controversy which lead to their publication. See D.E. 385, 14 (“Plainly, the

    Dossier was important at the time of its publication because it related to the

    ongoing controversy involving Russian interference in the election.”). And, once

    the controversy has been correctly identified as purported Trump-Russian collusion

    in advance of the 2016 election, the conclusion is clear that Plaintiffs have not

    “thrust” themselves to the “forefront” of the identified controversy as required.

    See Gertz, 418 U.S. at 352; Waldbaum, 627 F.2d at 1297. Accordingly, the
                                          24
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 31 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 30 of 32



    District Court’s decision finding that Plaintiffs are not limited public purpose

    figures should be affirmed.

                                      CONCLUSION

          For the above-stated reasons, the Court should reverse the District Court’s

    decision to afford “fair report” immunity to Defendants for their publication of the

    defamatory statements, affirm the District Court’s conclusion that Plaintiffs are not

    public figures in this dispute, and remand the case to the District Court for further

    proceedings.

    Dated: June 10, 2019             Respectfully submitted,

                              By:           /s/ Alan S. Lewis
                                     Alan S. Lewis, pro hac vice
                                     John J. Walsh, pro hac vice
                                     CARTER LEDYARD & MILBURN LLP
                                     2 Wall Street
                                     New York, NY 10005
                                     Tel.: (212) 732-3200
                                     Fax: (212) 732-3232
                                     lewis@clm.com / walsh@clm.com
                                                -and-
                                     Adam L. Schwartz
                                     Florida Bar No. 0103163
                                     HOMER BONNER JACOBS
                                     1200 Four Seasons Tower
                                     1441 Brickell Avenue
                                     Miami, FL 33131
                                     Tel.: (305) 350-5116
                                     Fax: (305) 982-0079
                                     aschwartz@homerbonner.com
                                     Attorneys for Proposed Amici Mikhail Fridman,
                                     Petr Aven, and German Khan
                                             25
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 32 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 31 of 32



                           CERTIFICATE OF COMPLIANCE

          This document complies with the type-volume limit of Fed. R. App. P.

    29(a)(5) because this document contains 5,871 words, excluding the parts of the

    document exempted by Fed. R. App. P. 32(f).

          This document complies with the typeface requirements of Fed. R. App. P.

    32(a)(5) and the type-style requirements of Fed. R. App. P. 32(a)(6) because this

    document has been prepared in a proportionally spaced type-face using Microsoft

    Word 2010 in 14-point Times New Roman font.

    Dated: June 10, 2019



                                                 /s/ Alan S. Lewis
                                          Alan S. Lewis, pro hac vice
                                          John J. Walsh, pro hac vice
                                          CARTER LEDYARD & MILBURN LLP
                                          2 Wall Street
                                          New York, NY 10005
                                          Tel.: (212) 732-3200
                                          Fax: (212-732-3232
                                          lewis@clm.com / walsh@clm.com
                                                 -and-
                                          Adam L. Schwartz
                                          Florida Bar No. 0103163
                                          HOMER BONNER JACOBS
                                          1200 Four Seasons Tower
                                          1441 Brickell Avenue
                                          Miami, FL 33131
                                          Tel.: (305) 350-5116
                                          Fax: (305) 982-0079
                                          aschwartz@homerbonner.com
                                            26
Case 0:17-cv-60426-UU Document 449-2 Entered on FLSD Docket 04/02/2020 Page 33 of 33
                 Case: 18-15295 Date Filed: 07/08/2019 Page: 32 of 32



                                CERTIFICATE OF SERVICE

             I hereby certify that on June 10, 2019, I served the foregoing on counsel of

    record, Evan Fray-Witzer (Evan@CFWLegal.com), Brady J. Cobb

    (bcobb@cobbeddy.com), Dylan Michael Fulop (dfulop@cobbeddy.com), Valentin

    Gurvitis (vagurvits@bostonlawgroup.com), Matthew Shayefar

    (matt@shayefar.com), Katherine Bolger (katebolger@dwt.com), Roy Black

    (rblack@royblack.com), Adam Lazier (adamlazier@dwt.com), Jared M. Lopez

    (jlopez@royblack.com), Cary McClelland (carymcclelland@dwt.com), Alison

    Schary (alisonschary@dwt.com), Nathan Siegel (nathansiegel@dwt.com), Floyd

    Abrams (fabrams@cahill.com), and Joel Kurtzberg (jkurtzberg@cahill.com) via

    email.

                                             /s/ Adam L. Schwartz
                                             Adam L. Schwartz




                                               27
Case 0:17-cv-60426-UU Document 449-3 Entered on FLSD Docket 04/02/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-60426-CV-UNGARO


    ALEKSEJ GUBAREV,
    XBT HOLDING S.A., and
    WEBZILLA, INC.,

            Plaintiffs,

    v.

    BUZZFEED, INC., and
    BEN SMITH,

            Defendants.
                                                 /

                           ORDER GRANTING MOTION TO APPEAR
                    AS AMICI CURIAE AND TO FILE AMICUS CURIAE BRIEFS

           THIS CAUSE came before the Court upon Mikhail Fridman, Petr Aven, and German

   Khan’s Motion to Appear as Amici Curiae and to File Amicus Curiae Briefs. Being fully

   advised, it is

           ORDERED AND ADJUDGED that the motion is GRANTED. Mikhail Fridman, Petr

   Aven, and German Khan may APPEAR AS AMICI CURIAE, and their Amicus Briefs, which

   are attached as Exhibits A and B to their motion, shall be deemed FILED in this matter.

           DONE AND ORDERED in Miami-Florida, this __ day of April, 2020



                                                      __________________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
